DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 04/02/2021 to the Office Action mailed on 01/06/2021 is acknowledged.
Claim Status
Claims 1-8 and 13-25 are pending. 
Claims 1-8, 13, and 14 are currently amended.
Claims 9-12 are canceled.
Claims 15-25 are newly added.
Claims 1-8 and 13-25 have been examined.
Claims 1-8 and 13-25 are rejected.
Priority
Priority to 371 PCT/JP2017/02344 filed on 06/26/2017 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/2021 and 03/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Withdrawn Claim Rejections - 35 USC § 112
Response to Applicant’s Arguments
	The rejection of claims 1-8, 13, and 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendments to the claims.
	The rejection of claims 9-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is moot since the claims are canceled.
Withdrawn and New Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Response to Applicant’s Arguments
The rejection of claims 1-8 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (US Patent 36994232, Published 09/26/1972) is withdrawn in view of the amendments to the claims.
The rejection of claims 9-12 under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (US Patent 36994232, Published 09/26/1972) is moot since the claims is canceled. 
The rejection of claim 14 under 35 U.S.C. 102(a)(1) as being anticipated by Tabanelli et al. (Survival of the functional yeast Kluyveromyces marxianus B0399 in fermented milk with added sorbic acid, Published 2016) is withdrawn in view of the amendments to the claims.
This is a new ground of rejection necessitated by the amendment to the claims.
Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xinling et al. (Chinese Patent Application Publication 101948718, Published 01/19/2011).
The claims are directed to a product derived from fermenting the culture product of a lactic acid bacterium and a milk component with Kulyveromycees marxianus; wherein the product comprises 0.3 to 5 parts to 1 part isoamyl alcohol to phenylethyl acetate. The claims are further directed to a method of imparting a rose aroma to a cosmetic, food or drink, and/or a pharmaceutical comprising adding the product thereto. 
Xinling et al. teach preparing a milk beer (title). The method comprises mixing 500 parts of yogurt, 400 parts of water, 100 parts of apple juice, 5.5 parts of pectin, 30 parts of sugar, and 1.0 part of malic acid prepared by conventional methods. Pasteurize, cool down to 40℃; Add 30 parts of Kluyveromyces marxianus A3 strain, control the temperature at 40°C, and ferment for 7 hours; Fill it into a can, control the temperature at 40°C, ferment for 5 hours, and prepare a milk beer beverage after sterilization (page 3, Example 1). The yogurt is yogurt prepared with milk, goat milk, donkey milk, mare milk, and camel milk through fermentation of lactic acid bacteria (page 2, lines 12-13). Fermentation ℃, and then fermented for 4-10 hours, and sterilized to prepare a milk beer beverage (page 2, lines 8-11). 
With regard to the limitation that the “culture product comprises isomayl alcohol in an amount of 5 to 50 ppm and phenylethyl acetate in an amount of 10 to 100 ppm, and wherein the isomayl is present in an amount of 0.3 to 5 parts by mass with respect to 1 part by mass of phenylethyl acetate”, this is an inherent property of the method steps of claim 1. Since, the instant steps and the prior art steps are indistinguishable the product that results from the method must necessarily also be the same. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004).
Therefore, the instant claims are anticipated by the prior art.
New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

This is a new ground of rejection necessitated by the amendment to the claims.
Claims 4, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xinling et al. (Chinese Patent Application Publication 101948718, Published 01/19/2011) as applied to claims 1 and 13 above.
The claims are further directed to the culturing of the lactic acid bacterium culture product with Kluyveromyces marxianus is for 15 to 45 hours.
The teachings of Xinling et al. are discussed above.
Xinling et al. does not teach a preferred embodiment wherein culturing is done for 15 to 54 hours. However, Xinling et al. does suggest culturing for 15 to 54 hours.

This is a new ground of rejection necessitated by the amendment to the claims.
Claims 2, 4, 5, 7, 8, 14, 15, and 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xinling et al. (Chinese Patent Application Publication 101948718, Published 01/19/2011) as applied to claims 1 and 13 above, further in view of Chang et al. (US Patent 8703474 B2, Published 04/22/2014).
The claims are further directed to the addition of phenylalanine in the presence of Kluyveromyces marxianus.
The teachings of Xinling et al. are discussed above.
Xinling et al. does not teach the addition of phenylalanine.
Pheylalanine in the presence of Kluyveromyces marxianus is converted to a flavor compound such as phenylethyl acetate (prior art claims 1 and 3). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add phenylalanine to the method of Xinling et al. and have a reasonable expectation of success. One would have been motivated to do so in order to provide additional flavor compounds including phenylethyl acetate to the milk beer of Xinling et al. Therefore, the instant claims are rendered obvious by the teachings of the prior art.




.
Claims 3, 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xinling et al. (Chinese Patent Application Publication 101948718, Published 01/19/2011) in view of Chang et al. (US Patent 8703474 B2, Published 04/22/2014) as applied to claims 1, 2, 4-8, 13-15 and 17-25 above, further in view of Schuurmans et al. (International Application Published Under the PCT WO 2009/147157 A1, Published 12/10/2009).
The claims are further directed to the milk component being skim milk powder.
The teachings of Xinling et al. and Chang et al. are discussed above.
Xinling et al. does not teach that the yogurt is made with skim milk powder.
Schuurmans et al. teach a method of making instant yogurt (title and abstract). The method comprises mixing skim milk powder with streptococcus thermophilus (page 10, lines 10-25).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to us the yogurt of Schuurmans et al. in the method of Xinling et al. and have a reasonable expectation of success. One would have been motivated to do so since the yogurt of Schuurmans et al. can be made quickly. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617